Title: From Alexander Hamilton to John J. U. Rivardi, 2 July 1799
From: Hamilton, Alexander
To: Rivardi, John J. U.


          
            Sir,
            N. York July 2d  ’99
          
          Your letter of the 12th. of June is recd., & the contents duly noticed.
          With great consideration &c.
          
            P.S. In reply to some observations of mine to the Secy. of War on a passage in one of yr. letters which States that “not one of the Hogsheads contained the Articles mentioned in the invoice,” he writes me as per the inclosed extract. I had inferred that there had been some material mismanagement in the transmission of the Articles which would now appear not to have been the Case—
          
          Major Rivardi
        